1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2022.

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,287,494. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims (patents claims). The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent. Thus the subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent and the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly  & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1865 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 4,8,12, the term “operable” is not a positive limitation; perhaps applicant intends to delete such term; there is no antecedent basis for “the magnetic field” and “the sample” in last line; the phrase “an external magnetic field induces” is vague as it is not clearly defined as to what an external magnetic field is; the phrase “data blocks” is indefinite as it is vague what data blocks are; they are not clearly defined;
In claims 2-4,6, the term “operable” is not a positive limitation; perhaps applicant intends to delete such term;
In claims 4,6, the term “controller” is indefinite as it is unclear what a controller is; is controller the same as the signal processor or different? Specification defines the signal processor 144 is the same as a controller; applicant can not use two different names for the same component in the claims as signal processor is already recited in cl. 1;
In claims 8,18, the phrase “the sample cell” is vague as to how sample cell structurally cooperates with other elements of the claim; the structure as claimed is vague;

In claim 5,17, the term “similar” is not a positive limitation; it is vague as to what similar means; perhaps applicant intends to use “equal” instead;
In claim 11, there is no antecedent basis for “the magnetic field” and “the sample” in last line; the phrase “an external magnetic field induces” is vague as it is not clearly defined as to what an external magnetic field is; the phrase “data blocks” is indefinite as it is vague what data blocks are; they are not clearly defined.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,8,10-11,18,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (2018/0238974).
	As to claims 1,11, Shah discloses a magnetometer comprising first and second vapor cells 44,45 positioned such that an external magnetic field induces Larmor precession of atoms within the first and second vapor cells 44,45; a first polarimeter 53 to measure a first polarization of a first probe beam 49 after the first probe beam propagates through the first vapor cell 44; and output a first polarization signal indicative of the first polarization; a second polarimeter 54 to measure a second polarization of a second probe beam 50 after the second probe beam propagates through the second vapor cell 45; and output a second polarization signal indicative of the second polarization; and a signal processor i.e. mixer 59 to process alternating data blocks of the first and second polarization signals into a single sequence that represents the magnetic field (see fig. 3).
	The method claims recited for using the apparatus in claims 11,18,20 are an inherent use of the apparatus of Shah and are rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Shah operates in the functional manner claimed by applicant. See MPEP 2112.02(I).


    PNG
    media_image1.png
    462
    748
    media_image1.png
    Greyscale


As to claims 8,18, Shah discloses the magnetometer as explained above wherein coils 46,46a provides biased magnetic field to the first and second vapor cells 44,45 (see e.g. fig. 3; para 0028).
As to claims 10,20, Shah discloses the magnetometer as described above wherein the first and second probe beams propagate along a common propagation direction and the at least one magnetic field coil is positioned such that the magnetic bias field is perpendicular to the common propagation direction (see fig. 3).


Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

8.	Claims 2-7,9,12-17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Parsa et al. (2018/0306876) discloses magnetometer with two vapor cells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858